Citation Nr: 0637887	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for service connection 
for a right thumb disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a right thumb 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to January 
1978, and subsequently was a member of the Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied the veteran's petition to reopen his previously 
denied claims for service connection for right thumb and 
bilateral foot disorders.

The veteran testified at a January 2006 Travel Board hearing 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
Based on this testimony, the Board will reopen both claims 
and remand the reopened claim to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 2000, the RO denied the veteran's claims for 
service connection for right thumb and bilateral foot 
disorders because there was no evidence of treatment in 
service or many years thereafter for either disorder.  
Although notified of that decision, and apprised of his 
procedural and appellate rights, the veteran did not appeal.

2.  Some of the additional evidence received since that May 
2000 decision, in particular the veteran's January 2006 
Travel Board hearing testimony regarding treatment in service 
for his right thumb and bilateral foot disorders, is neither 
cumulative nor redundant, relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's May 2000 decision denying the claims for service 
connection for right thumb and bilateral foot disorders is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.1103 (2006).

2.  The evidence received since that May 2000 denial, in 
particular the veteran's January 2006 Travel Board hearing 
testimony, is new and material and, therefore, sufficient to 
reopen the claims for service connection for right thumb and 
bilateral foot disorders.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, and this new 
definition applies to claims, such as this one, that were 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers, and material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of evidence previously on file at 
the time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R § 
3.156(a) (2006).

In May 2000, the RO denied the veteran's claims for service 
connection for right thumb and bilateral foot disorders.  He 
was notified of that decision in a May 2000 letter and 
apprised of his procedural and appellate rights, but he did 
not timely appeal.  The unappealed May 2000 decision became 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103 (2006).  And, because the veteran did not 
appeal that decision, there must be new and material evidence 
since that decision to reopen the denied claims and warrant 
further consideration of them on a de novo basis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  
See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

The May 2000 denials were based on the fact that there was no 
evidence in the record of any treatment in service or for 
many years thereafter for a right thumb or bilateral foot 
disorder.  At that time, the only service medical records 
(SMRs) in the record were the January 1975 report of medical 
examination and report of medical history, and a copy of the 
report of medical examination, which were prepared in 
connection with the veteran's Army enlistment.  At the 
January 2006 Travel Board hearing, the veteran testified to 
treatment he received in service for his right thumb and feet 
(Hearing transcript, pp. 4, 9).  This testimony is presumed 
credible for the purposes of determining whether to reopen 
the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In addition, the veteran and his representative indicated at 
the hearing that the veteran had located his SMRs, brought 
them to his representative, and his representative on July 
22, 2005 submitted a complete copy of the veteran's SMRs (pp. 
2-3).  The Board has reviewed the claims file, however, and 
there does not appear to be a "complete copy" of the SMRs 
therein, or any documents received on July 22, 2005.  There 
is, however, a January 2004 RO letter to the veteran 
enclosing "a complete copy service medical records and 
DD214's" that the veteran had requested under the privacy 
act.  There are no documents attached to this letter.  It is 
therefore unclear whether the RO sent the veteran a complete 
set of his SMRs or simply the available SMRs, which would 
have included only the enlistment examination and report of 
medical history.  The March 2000 response of the National 
Personnel Records Center (NPRC) to the RO's request for the 
SMRs does not clarify but rather confuses the matter, as it 
states only, "Separation physical being mailed, no other 
meds at Code 13."  There is no copy of the separation 
examination report in the claims folder.

The veteran's testimony is not cumulative or redundant 
because it is the first time he has described treatment for 
his disabilities in service, such in-service treatment is an 
unestablished fact the absence of which was a basis for the 
last final denial of his claim, and this evidence raises a 
reasonable possibility of substantiating the claim in light 
of the possible existence of previously unreviewed SMRs which 
could possibly confirm the veteran's testimony.  The 
veteran's January 2006 hearing testimony thus constitutes new 
and material evidence warranting reopening of the claims for 
service connection for right thumb and bilateral foot 
disorders.



ORDER

The petition to reopen the claims for service connection for 
right thumb and bilateral foot disorders is granted.


REMAND

Although the RO's August 2003 VCAA letter appears to comply 
with Kent v. Nicholson, 20 Vet. App. 1 (2006) because it 
defined new and material evidence and also indicated that the 
veteran should submit evidence that the right thumb and 
bilateral foot disorders existed from military service to the 
present time, now that the claims have been reopened and 
there have been other recent Court decisions clarifying the 
VCAA's notification requirements, including Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the AMC should send a 
new VCAA letter explaining the application of the VCAA to the 
now reopened claims for service connection for right thumb 
and bilateral foot disorders.  Moreover, if there have in 
fact not been any new SMRs located, VA has a heightened duty 
to assist the veteran and should review the January 2006 
hearing testimony and any other information provided by the 
veteran to search for alternative records such as morning 
reports that could support his claims.  See, e.g., Washington 
v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  The Board 
also notes the May 2000 Report of Contact (VA Form 119) that 
states that the veteran's reserve unit was in Buck county in 
Bristol on Ford Road, but they no longer exist.  The RO 
should also attempt to obtain additional information 
regarding the veteran's reserve service and determine if, 
regardless of whether the unit still exists, there may be 
existing records that are potentially relevant to the 
veteran's claim.

The September 1999 VA examinations diagnose bilateral foot 
disorders but are somewhat ambiguous as to the existence of a 
current right thumb disorder, indicating an atrophic thumb 
nail and tenderness on palpation of the tip of the right 
thumb, but no limitation of motion and X-ray evidence of only 
old healed fractures.  Should any newly obtained evidence 
show that a current right thumb or foot disorder may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim, the 
veteran should be scheduled for a new VA examination or 
examinations to determine the etiology of any such disorder.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a new letter 
explaining the application of the VCAA to 
his now reopened claims for service 
connection for right thumb and bilateral 
foot disorders that complies with all 
applicable Court precedents including, 
but not limited to, Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In 
this letter, ask the veteran to provide 
relevant information regarding his Army 
unit and his reserve unit, including when 
the reserve unit disbanded and what might 
have happened to any records that they 
kept.

2.  After any additional evidence has 
been received, request the veteran's 
personnel records, morning reports, and 
any other records that could contain 
evidence relevant to his claims from the 
appropriate authorities, including, but 
not limited to, the NPRC and U. S. Army 
and Joint Services Records Research 
Center (JSRRC).  Reserve records should 
be requested from any indicated source.

3.  If there is any evidence that the 
veteran has a current right thumb or 
bilateral foot disorder that may be 
associated with service, but the evidence 
of record is insufficient to decide the 
claim, schedule the veteran for a VA 
examination to determine the etiology of 
any such right thumb or foot disorder.

4.  Then, review any additional evidence 
and readjudicate the claims under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


